UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-07572 PHILLIPS-VAN HEUSEN CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1166910 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 200 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 381-3500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerxAccelerated fileroNon-accelerated fileroSmaller reporting companyo (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of outstanding shares of common stock, par value $1.00 per share, of the registrant as of May 31, 2011 was 67,414,711. PHILLIPS-VAN HEUSEN CORPORATION INDEX PART I FINANCIAL INFORMATION Item 1 - Financial Statements Consolidated Balance Sheets as of May 1, 2011, January 30, 2011 and May 2, 2010 1 Consolidated Statements of Operations for the Thirteen Weeks Ended May 1, 2011 and May 2, 2010 2 Consolidated Statements of Cash Flows for the Thirteen Weeks Ended May 1, 2011 and May 2, 2010 3 Notes to Consolidated Financial Statements 4-21 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-29 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 - Controls and Procedures 30 PART II OTHER INFORMATION Item 1A - Risk Factors 31 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6 - Exhibits 32-34 Signatures 35 SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995: Forward-looking statements in this Quarterly Report on Form 10-Q including, without limitation, statements relating to our future revenue and cash flows, plans, strategies, objectives, expectations and intentions, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Investors are cautioned that such forward-looking statements are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy, and some of which might not be anticipated, including, without limitation, the following: (i) our plans, strategies, objectives, expectations and intentions are subject to change at any time at our discretion; (ii)in connection with the acquisition of Tommy Hilfiger B.V. and certain affiliated companies (collectively, “Tommy Hilfiger”), we borrowed significant amounts, may be considered to be highly leveraged, and will have to use a significant portion of our cash flows to service such indebtedness, as a result of which we might not have sufficient funds to operate our businesses in the manner we intend or have operated in the past; (iii) the levels of sales of our apparel, footwear and related products, both to our wholesale customers and in our retail stores, the levels of sales of our licensees at wholesale and retail, and the extent of discounts and promotional pricing in which we and our licensees and other business partners are required to engage, all of which can be affected by weather conditions, changes in the economy, fuel prices, reductions in travel, fashion trends, consolidations, repositionings and bankruptcies in the retail industries, repositionings of brands by our licensors and other factors; (iv) our plans and results of operations will be affected by our ability to manage our growth and inventory, including our ability to continue to develop and grow our Calvin Klein businesses in terms of revenue and profitability, and our ability to realize benefits from Tommy Hilfiger; (v) our operations and results could be affected by quota restrictions and the imposition of safeguard controls (which, among other things, could limit our ability to produce products in cost-effective countries that have the labor and technical expertise needed), the availability and cost of raw materials, our ability to adjust timely to changes in trade regulations and the migration and development of manufacturers (which can affect where our products can best be produced), changes in available factory and shipping capacity, wage and shipping cost calculation, and civil conflict, war or terrorist acts, the threat of any of the foregoing, or political and labor instability in any of the countries where our or our licensees’ or other business partners’ products are sold, produced or are planned to be sold or produced; (vi)disease epidemics and health related concerns, which could result in closed factories, reduced workforces, scarcity of raw materials and scrutiny or embargoing of goods produced in infected areas, as well as reduced consumer traffic and purchasing, as consumers limit or cease shopping in order to avoid exposure or become ill; (vii) acquisitions and issues arising with acquisitions and proposed transactions, including without limitation, the ability to integrate an acquired entity, such as Tommy Hilfiger, into us with no substantial adverse affect on the acquired entity’s or our existing operations, employee relationships, vendor relationships, customer relationships or financial performance; (viii) the failure of our licensees to market successfully licensed products or to preserve the value of our brands, or their misuse of our brands; and (ix) other risks and uncertainties indicated from time to time in our filings with the Securities and Exchange Commission. We do not undertake any obligation to update publicly any forward-looking statement, including, without limitation, any estimate regarding revenue or cash flows, whether as a result of the receipt of new information, future events or otherwise. PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Phillips-Van Heusen Corporation Consolidated Balance Sheets (In thousands, except share and per share data) May 1, January 30, May 2, UNAUDITED AUDITED UNAUDITED ASSETS Current Assets: Cash and cash equivalents $ $ $ Trade receivables, net of allowances for doubtful accounts of $13,484, $11,105 and $6,638 Other receivables Inventories, net Prepaid expenses Other, including deferred taxes of $62,310, $61,793 and $5,621 Total Current Assets Property, Plant and Equipment, net Goodwill Tradenames Perpetual License Rights Other Intangibles, net Other Assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ $ Accrued expenses Deferred revenue Short-term borrowings - Current portion of long-term debt - - Total Current Liabilities Long-Term Debt Other Liabilities, including deferred taxes of $547,092, $511,878 and$176,800 Stockholders’ Equity: Preferred stock, par value $100 per share; 150,000 total shares authorized - - - Series A convertible preferred stock, par value $100 per share; 8,000total shares authorized, issued and outstanding (with total liquidation preference of $200,000) as of May 1, 2011 and January 30, 2011 - Common stock, par value $1 per share; 240,000,000 shares authorized; 67,552,626; 67,234,567 and 57,953,219 shares issued Additional paid in capital - common stock Retained earnings Accumulated other comprehensive income (loss) ) Less:200,987; 168,893 and 14,075 shares of common stock held in treasury, at cost ) ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ See accompanying notes. 1 Phillips-Van Heusen Corporation Consolidated Statements of Operations Unaudited (In thousands, except per share data) Thirteen Weeks Ended May 1, May 2, Net sales $ $ Royalty revenue Advertising and other revenue Total revenue Cost of goods sold Gross profit Selling, general and administrative expenses Debt modification costs - Other loss - Income (loss) before interest and taxes ) Interest expense Interest income Income (loss) before taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Basic net income (loss) per common share $ $ ) Diluted net income (loss) per common share $ $ ) Dividends declared per common share $ $ See accompanying notes. 2 Phillips-Van Heusen Corporation Consolidated Statements of Cash Flows Unaudited (In thousands) Thirteen Weeks Ended May 1, May 2, OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile to net cash used by operating activities: Unrealized losses on derivative instruments related to the acquisitionof Tommy Hilfiger - Depreciation and amortization Deferred taxes ) Stock-based compensation expense Debt modification costs - Changes in operating assets and liabilities: Trade receivables, net ) ) Inventories, net ) Accounts payable, accrued expenses and deferred revenue ) ) Prepaid expenses ) Other, net Net cash used by operating activities ) ) INVESTING ACTIVITIES(1) Investment in joint venture ) - Purchase of property, plant and equipment ) ) Contingent purchase price payments ) ) Net cash used by investing activities ) ) FINANCING ACTIVITIES(1) Net proceeds from common stock offering - Proceeds from revolving credit facilities - Payments on revolving credit facilities ) - Net proceeds from short-term borrowings - Repayment of credit facilities ) - Payment of debt modification costs ) - Net proceeds from settlement of awards under stock plans Excess tax benefits from awards under stock plans Cash dividends ) ) Acquisition of treasury shares ) ) Net cash (used) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) (Decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ (1) See Note 15 for information on noncash investing and financing transactions. See accompanying notes. 3 PHILLIPS-VAN HEUSEN CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Currency and share amounts in thousands, except per share data) 1.GENERAL The consolidated financial statements include the accounts of Phillips-Van Heusen Corporation and its subsidiaries (the “Company”). The Company’s fiscal years are based on the 52-53 week period ending on the Sunday closest to February 1 and are designated by the calendar year in which the fiscal year commences. References to a year are to the Company’s fiscal year, unless the context requires otherwise. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information. Accordingly, they do not contain all disclosures required by accounting principles generally accepted in the United States for complete financial statements. Reference should be made to the audited consolidated financial statements, including the notes thereto, included in the Company’s Annual Report on Form 10-K for the year ended January 30, 2011. The preparation of interim financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ materially from the estimates. The results of operations for the thirteen weeks ended May 1, 2011 and May 2, 2010 are not necessarily indicative of those for a full fiscal year due, in part, to seasonal factors. The data contained in these financial statements are unaudited and are subject to year-end adjustments. However, in the opinion of management, all known adjustments (which consist only of normal recurring accruals) have been made to present fairly the consolidated operating results for the unaudited periods. Certain reclassifications have been made to the consolidated financial statements and the notes thereto for the prior year periods to present that information on a basis consistent with the current year. References to the brand names Calvin Klein Collection, ck Calvin Klein, Calvin Klein, Tommy Hilfiger, Van Heusen, IZOD, Bass, G.H. Bass & Co., ARROW, Eagle, Geoffrey Beene, CHAPS, Sean John, Donald J. Trump Signature Collection, JOE Joseph Abboud, Kenneth Cole New York, Kenneth Cole Reaction, MICHAEL Michael Kors, Michael Kors Collection, DKNY, Elie Tahari, Nautica, Ike Behar, Ted Baker, Jones New York, J. Garcia, Claiborne, Robert Graham, U.S. POLO ASSN., Axcess and Timberland and to other brand names are to registered trademarks owned by the Company or licensed to the Company by third parties and are identified by italicizing the brand name. 2.INVENTORIES Inventories related to the Company’s wholesale operations and international retail operations, comprised principally of finished goods, are stated at the lower of cost or market. Inventories related to the Company’s North American retail operations, comprised entirely of finished goods, are stated at the lower of average cost or market. In the first quarter of 2011, the Company voluntarily changed its method of accounting for its United States retail apparel inventories that were previously on the last-in, first-out (“LIFO”) method to the weighted average cost method and for its United States wholesale inventories that were previously on the LIFO method to the first-in, first-out (“FIFO”) method. As a result, the Company no longer has any inventory valued based on LIFO. The Company believes the change is preferable because (i) the FIFO and weighted average cost methods will provide more consistency across the Company and its segments, as only two inventory valuation methods will be applied as compared to three; (ii) the Company has experienced decreasing costs over the past several years, eliminating the reporting impact of LIFO; and (iii) the change will result in a more meaningful presentation of financial position, as the FIFO and weighted average cost methods reflect more recent costs in the consolidated balance sheet, and will improve comparability with the Company’s peers. 4 The voluntary accounting change had no impact on the Company's consolidated financial statements because the inventory valued under LIFO was at current cost for the past several years. As a result, retrospective application of the accounting change resulted in no adjustments to amounts previously reported on the Company’s consolidated financial statements. 3.ACQUISITIONS Acquisition of Tommy Hilfiger The Company acquired on May 6, 2010 all of the outstanding equity interests of Tommy Hilfiger B.V. and certain affiliated companies (collectively, “Tommy Hilfiger”). The results of Tommy Hilfiger’s operations have been included in the Company’s consolidated financial statements since that date. Tommy Hilfiger designs, sources and markets men’s, women’s and children’s sportswear and activewear, jeanswear and other products worldwide and licenses its brands worldwide over a broad range of products. Pro Forma Impact of the Transaction The following table presents the Company’s pro forma consolidated results of operations for the thirteen weeks ended May 2, 2010 as if the acquisition and the related financing transactions had occurred on February 1, 2010 (the first day of its fiscal year ended January 30, 2011) instead of on May 6, 2010. The pro forma results were calculated applying the Company’s accounting policies and reflect: (i) the impact on depreciation and amortization based on what would have been charged related to the fair value adjustments to Tommy Hilfiger’s property, plant and equipment and the intangible assets recorded in connection with the acquisition; (ii) the impact on interest expense and interest income resulting from changes to the Company’s capital structure in connection with the acquisition; (iii) the impact on cost of goods sold resulting from acquisition date adjustments to the fair value of inventory; and (iv) the tax effects of the above adjustments. The pro forma results do not include any anticipated cost synergies or other effects of the planned integration of Tommy Hilfiger. Accordingly, such pro forma amounts are not indicative of the results that actually would have occurred had the acquisition been completed on February 1, 2010, nor are they indicative of the future operating results of the combined company. Pro Forma Thirteen Weeks Ended 5/2/10 Total revenue $ Net income Allocation of the Acquisition Consideration The Company recorded in the first quarter of 2011 measurement period adjustments to the fair values of certain assets acquired and liabilities assumed in the Tommy Hilfiger acquisition as of the acquisition date, due to information that arose during the Company’s preparation of certain tax returns during the first quarter. 5 The Company has retrospectively adjusted the previously reported fair values to reflect these amounts as follows: As Originally Reported in Form 10-K Measurement Period Adjustments As Retrospectively Adjusted Trade Receivables $ $ - $ Inventories - Prepaid Expenses ) Other Current Assets 45 Property, Plant and Equipment - Goodwill Tradenames - Other Intangibles - Other Assets ) Accounts Payable - Accrued Expenses Other Liabilities The Company is still in the process of valuing the assets acquired and liabilities assumed; thus, the allocation of the purchase price is subject to change. 4.INVESTMENT IN JOINT VENTURE Pursuant to the terms of the agreement underlying the Company’s acquisition of Tommy Hilfiger from funds controlled by Apax Partners L.P. (“Apax”), the Company formed a joint venture in China with Apax, whereby the Company and Apax will each have a 45% share in the joint venture, with the remaining 10% owned by another party. The joint venture will assume direct control of the Tommy Hilfiger wholesale and retail distribution in China from the existing licensee, Dickson Concepts (International) Limited, on August 1, 2011. The Company made a payment of $10,350 to the joint venture in the first quarter of 2011 to contribute its 45% share of funding. 5.GOODWILL The changes in the carrying amount of goodwill for the period ended May 1, 2011, by segment, were as follows: Heritage Brand Heritage Tommy Wholesale Brand Hilfiger Tommy Dress Wholesale Calvin Klein North Hilfiger Furnishings Sportswear Licensing America International Total Balance as of January 30, 2011 Goodwill, gross $ Accumulated impairment losses - Goodwill, net Contingent purchase price payments to Mr. Calvin Klein - Currency translation - - - Balance as of May 1, 2011 Goodwill, gross Accumulated impairment losses - Goodwill, net $ The Company is required to make contingent purchase price payments to Mr. Calvin Klein in connection with the Company’s acquisition in 2003 of all of the issued and outstanding stock of Calvin Klein, Inc. and certain affiliated companies (collectively, “Calvin Klein”). Such payments are based on 1.15% of total worldwide net sales, as defined in the agreement (as amended) governing the Calvin Klein acquisition, of products bearing any of the Calvin Klein brands and are required to be made with respect to sales made through February 12, 2018. A significant portion of 6 the sales on which the payments to Mr. Klein are made are wholesale sales by the Company and its licensees and other partners to retailers. 6.RETIREMENT AND BENEFIT PLANS The Company has five noncontributory defined benefit pension plans covering substantially all employees resident in the United States who meet certain age and service requirements. For those vested (after five years of service), the plans provide monthly benefits upon retirement based on career compensation and years of credited service. The Company also has for certain of such employees an unfunded non-qualified supplemental defined benefit pension plan, which provides benefits for compensation in excess of Internal Revenue Service earnings limits and requires payments to vested employees upon, or shortly after, employment termination or retirement. The Company refers to these six plans as its “pension plans.” As a result of the Company’s acquisition of Tommy Hilfiger, the Company also has for certain members of Tommy Hilfiger’s domestic senior management a supplemental executive retirement plan (“SERP Plan”), which is an unfunded non-qualified supplemental defined benefit pension plan. Such plan is frozen and, as a result, participants do not accrue additional benefits. In addition to the defined benefit pension plans described above, the Company has a capital accumulation program (“CAP Plan”), which is an unfunded non-qualified supplemental defined benefit plan covering four current and 16 retired executives. Under the individual participants’ CAP Plan agreements, the participants will receive a predetermined amount during the 10 years following the attainment of age 65, provided that prior to the termination of employment with the Company, the participant has been in the CAP Plan for at least 10 years and has attained age 55. The Company also provides certain postretirement health care and life insurance benefits to certain retirees resident in the United States. Retirees contribute to the cost of this plan, which is unfunded. During 2002, the postretirement plan was amended to eliminate benefits for active participants who, as of January 1, 2003, had not attained age 55 and 10 years of service. Net benefit cost was recognized as follows: Pension Plans CAP and SERP Plans Postretirement Plan Thirteen Weeks Ended Thirteen Weeks Ended Thirteen Weeks Ended 5/1/11 5/2/10 5/1/11 5/2/10 5/1/11 5/2/10 Service cost, including plan expenses $ $ 2,345 $
